Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication No. 20190063884 (McBride et al).
	Regarding claim 1, McBride et al. discloses: “a shot detection device (FIG. 5: 200; FIG. 7: 500; [0050]: “vision system 200 in FIG. 5”; The target hanger 88 may couple a target 500 to the target carrier 80”) including a target (FIG. 7: 510) having: a first fiducial located on a surface of the target; a second fiducial located on the surface of the target; a third fiducial located on the surface of the target (FIG. 7: 550, 560; [0076]: “one or more machine readable target identifiers 550, and one or more machine readable target bounding indicators 560”); wherein when the target is substantially planar i) the first fiducial is spaced apart from the second fiducial a first known distance and ii) the second fiducial is spaced apart from the third fiducial a second known distance ([0080]: “The height and width data derived from the machine readable target bounding indicators 560 may augment the data encoded in the machine readable target identifier 550 to ensure accuracy of operation of the ASES 100.  For example, the exact positioning of the machine readable target bounding indicators 560 may assist the ASES 100 in determining the orientation of the target 500 in the event the target 500 is accidentally hung off-vertical from the target carrier 80 (see FIGS. 3 and 4), or in determining that the target 500 is actually hung vertically below the target carrier 80”); and, wherein the first fiducial, the second fiducial and the third fiducial allow a machine vision algorithm ([0062]: “perform a temporal smoothing process, as described elsewhere herein, to facilitate identification of a bullet hole on the target, compress the digital image data using a digital processing algorithm to reduce the amount of data to be transmitted”; FIG. 9C: 570; [0092]: “the vision system 200 of the ASES 100 may be able to identify the bullet holes 570 with particular clarity and accuracy and provide data regarding the bullet holes 570 to the ASES 100 (for example, to the control computer 20 or the processor 422)”) to i) continuously lock the target (FIG. 5: 200; [0064]: “the vision system 200 may continuously capture images of the target until any of several predetermined events transpires”), ii) correct target tilt, rotation, and skew ([0067]: “The articulation/rotation of the target may be accomplished upon a signal from the control computer 20 or user interface 300, or via a programmatic function of the processor 222 of the vision system 200”), and iii) define an origin for a virtual coordinate mesh ([0106]: “the ASES may calculate 646 or otherwise determine the location of the new bullet hole on the target.  More particularly, the ASES, in at least one embodiment, may calculate 646 a coordinate position on the target of the center of the new bullet hole”) in real-time even when the target is moving” ([0105]: “he ASES may select a section of an image corresponding to an area in another image of the range of images where a difference is evidenced between the two images, and may compare the selected section to the difference-containing region, and may move the comparison selected section, pixel-wise or otherwise, across and around the difference-containing region or nearby regions to ascertain if the evidenced difference is something other than, for example, a result of the target moving”).
McBride et al. discloses: “a fourth fiducial (Fig. 7: 550, 560) located on the surface of the target (FIG. 7: 500), wherein the target includes paper” ([0031]: “A target sheet typically is a type of paper, but may also be wood, metal, or any other appropriate surface”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over McBride et al. in view of US Patent Application Publication No. 20150347886 (Fang).
	Claim 3 and 4 are dependent upon claim 2.  As discussed above, claim 2 is disclosed by McBride et al.  Thus, those limitations of claims 3 and 4 that are recited in claim 2 are also disclosed by McBride et al.
	However, McBride et al. does not clearly disclose the remaining limitations of claims 3 and 4.  To that end regarding claim 3, Fang discloses: “the first fiducial, the second fiducial, the third fiducial and the fourth fiducial ([0019]: “FIG. 1 depicts the layout of an exemplary color barcode”; [0020]: “The barcode has four corner locator cells 12 located at the corners of 
the barcode and a line of border reference cells 13A, 13B on each of the four 
sides of the barcode located between the corner locators, such that the array 
of data cells 11 are located inside the borders) each include a blue printed area characterized by CMYK color model values of C = approximately 100, M = from approximately 25 to approximately 100, Y = approximately 0, and K = 0 to approximately 80” (FIG. 28: “S38: For each data cell of the barcode, calculate four cell color probabilities with respect to the primary colors CMYK”; [0021]: “The border reference cells 13A, 13B include cyan, magenta, yellow and black reference cells that are arranged in a predefined color sequence”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to combine McBride et al. with the invention of Fang in order to include reference cells with the given cell color model probabilities in order to provide a repeating color sequence (e.g., blue) along the borders (e.g., see Fang @ ABSTRACT, [0011])
	In addition with respect to claim 4, McBride et al. further discloses: “a border located on the target (FIG. 5: 560: ), the border having a predetermined location relative to the first fiducial, the second fiducial, the third fiducial and the fourth fiducial and defining a shooting area” (FIG. 7: 510; [0075]: “The target 500 comprises a scoring region 510, a non-scoring region 520, and one or more identifiers 530, 540, 550, 560”; [0080]: The target 500 may include one or more machine readable target bounding indicators 560.  The machine readable target bounding indicators 560 may be interpreted by the ASES 100 so as to determine the actual height and width of the target 500.  The height and width data derived from the machine readable target bounding indicators 560 may augment the data encoded in the machine readable target identifier 550 to ensure accuracy of operation of the ASES 100”).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over McBride et al. in view of Fang and US Patent No. 10,944,367 (Robinson et al).
	Claims 5-7 are ultimately dependent upon claim 4.  As discussed above, claim 4 is disclosed by the combination of McBride et al. and Fang.  Thus, those limitations of claims 5-7 that are recited in claim 4 are also disclosed by the combination of McBride et al. and Fang.
	However, the combination of McBride et al. and Fang does not clearly disclose the remaining limitations of the claims.  To that end regarding claim 5, Robinson et al. discloses: “the border is continuous and is adjacent the first fiducial (FIG. 3: 310), the second fiducial (FIG. 3: 314), the third fiducial (FIG. 3: 318) and the fourth fiducial” (FIG. 3: 322; Col.10, lines 46-48: “fiducials 310, 312, 314, 316, 318, 320, 322, and 324 are positioned around the border of the mirror 300 forming a square outline”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination of McBride et al. and Fang with the invention of Robinson et al. in order to provide a continuous square border outline that is adjacent to the fiducials (e.g., see Robinson et al. @ Col.10, lines 46-48).
	With respect to claim 6, as discussed above, Fang discloses: “the border includes a blue printed area characterized by CMYK color model values of C = approximately 100, M = from approximately 25 to approximately 100, Y = approximately 0, and K = 0 to approximately 80” (FIG. 28: “S38: For each data cell of the barcode, calculate four cell color probabilities with respect to the primary colors CMYK”; [0021]: “The border reference cells 13A, 13B include cyan, magenta, yellow and black reference cells that are arranged in a predefined color sequence”) .
	Regarding claim 7, McBride et al. discloses: “a bar code (FIG. 7: 550, 560) located on the target and spaced apart from the shooting area (FIG. 7: 510), the bar code identifying the first known distance and the second known distance (FIG. 7: 550, 560; [0080]: “The target 500 may include one or more machine readable target bounding indicators 560.  The machine readable target bounding indicators 560 may be interpreted by the ASES 100 so as to determine the actual height and width of the target 500.  The height and width data derived from the machine readable target bounding indicators 560 may augment the data encoded in the machine readable target identifier 550 to ensure accuracy of operation of the ASES 100 ) and identifying the shooting area” (FIG. 7: 510; [0075]: “The target 500 comprises a scoring region 510, a non-scoring region 520, and one or more identifiers 
530, 540, 550, 560”).

Claims 9, 11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over McBride et al. in view of US Patent Application Publication No. 20160298930 (Squire et al).
	Regarding claim 9, McBride et al. discloses: “a method, comprising camera adjustment control to find and lock a shooting target (FIG. 10) including: performing an extract region of interest process on the captured image wherein the region of interest corresponds to a portion of a surface of the target (FIG. 10: 610; [0102]: “the vision system may image 608 the target (e.g., capture a first image, or begin capturing a series of images of the target).  The vision system may further locate and/or capture 610 the machine readable target identifier(s) affixed to the target”); determining whether the region of interest is successfully extracted (FIG. 10: 612; [0102]: “the vision system may decode 612 the machine readable target identifier (MRTI) to acquire information about the target, including a prescribed or recommended firing distance for the target.  In another embodiment, the vision system may decode the machine readable target identifier to acquire a reference to a target data record in the data storage system of the ASES.  In another embodiment, the vision system may send the machine readable target identifier, or decoded data of the machine readable target identifier to, for example, a processor (see processor 422 in FIG. 6A) and/or to a control computer (see control computer 20 in FIG. 2) to extract the target information or target data record reference from the machine readable target identifier”);  extracting and locking the target (FIG. 10: 616; [0102]: “he machine readable target identifier is decoded 612 to acquire a target data record reference, the target data may be retrieved 616 from a data storage system”); and outputting an acquired target image” (FIG. 10: 620; [0103]: “After acquiring the target information, the ASES may render 620 a representation of the target to a display of a user interface.  The ASES may also position 620 the target based on the target information, such as the firing distance for the target”).
	However, McBride et al. does not clearly disclose the remaining limitations of the claim.  To that end regarding claim 9, Squire et al. discloses: “capturing an image using a digital camera having a lens (FIG. 9: 930; {0043]: “During the operation or use of the target practice system 10, the first optical sensing unit 22 may include camera(s) and lens(es) that capture images of the target 32”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to combine McBride et al. with the invention of Squire et al. to include a camera with a lens (e.g., see Squire et al. @ [0043]).
	Regarding claim 11, McBride et al. discloses: “when a region of interest is not extracted calibrating the image after the step of performing and before the step of calibrating the region of interest, and then repeating the step of performing an extract region of interest process on the captured image” (FIG. 10: 616; [0102]: “he machine readable target identifier is decoded 612 to acquire a target data record reference, the target data may be retrieved 616 from a data storage system”).
	Regarding claim 15, McBride et al. discloses: “extracting and locking the target includes correcting the calibrated region of interest to account for tilt, rotation and skew” ([0067]: “The articulation/rotation of the target may be accomplished upon a signal from the control computer 20 or user interface 300, or via a programmatic function of the processor 222 of the vision system 200”).
	With respect to claim 16, McBride et al. discloses: “extracting and locking the target includes defining an origin and a virtual coordinate mesh overlay on the calibrated region of interest” ([0106]: “the ASES may calculate 646 or otherwise determine the location of the new bullet hole on the target.  More particularly, the ASES, in at least one embodiment, may calculate 646 a coordinate position on the target of the center of the new bullet hole”).
	Regarding claim 17, Squire et al. discloses: “a non-transitory computer readable media comprising executable programming instructions for performing the method of claim 9 ([0040]: “the data processing unit 12 further includes memory 20, such as, for example, a non-transitory computer readable mechanism, that stores the software algorithm or program for the operation of the target practice system 10”).

Allowable Subject Matter
Claims 8, 10, 12, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON K WYCHE whose telephone number is (571)272-3390.  The examiner can normally be reached on 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Myron Wyche/                      9/11/2021
Primary Examiner                  AU2644